    Case 19-11837-JDW                     Doc 19-2 Filed 06/21/19 Entered 06/21/19 15:30:13       Desc 30
                                           day notice of amended plan Page 1 of 1
NOTE: If the debtor has not provided notice of a previously filed plan pursuant to
Miss. Bankr. L. R. 3015-1(d), notice of an amended plan must be sent to all creditors. See
Amended Standing Order regarding the Procedure for Modification of Chapter 13 Plan.
     Fill in this information to identify your case:

     Debtor 1 _Joli                                             Burrows
                       First Name             Middle Name   Last Name



     Debtor 2          _____________________________________________________
     (Spouse, if filing) First Name           Middle Name   Last Name



     United States Bankruptcy Court for the Northern District of Mississippi

     Case number ___19-11837__




                                    Notice of Filing Amended Chapter 13 Plan
                                  and Motions for Valuation and Lien Avoidance
               The above-named Debtor(s) has filed an Amended Chapter 13 Plan and Motions for
    Valuation and Lien Avoidance (the “Plan”) with the Bankruptcy Court in the above-
    referenced case (see attachment).
               Any objection to confirmation of the Plan or the motions contained therein shall be
    filed in writing with the Clerk of Court at 703 Hwy. 145 North, Aberdeen, MS 39730 on or
    before thirty (30) days from the date of this notice or the objection deadline
    announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I),
    whichever is later. Copies of the objection must be served on the Trustee, US Trustee,
    Debtor(s), and Attorney for Debtor(s).
             Objections to confirmation will be heard on a date, time, and location set by the Court.
    If no objection is timely filed, the Plan may be confirmed without a hearing.


                /s/ Karen B. Schneller                     Dated:       06/21/2019
            Signature of Attorney for Debtor(s)                         MM / DD / YYYY
      126 North Spring Street
     _____________________________
     Address Line 1
       P. O. Box 417
     _____________________________
     Address Line 2
      Holly Springs, MS 38635
     _____________________________
     City, State, and Zip Code
     662-252-3224
    ______________                      6558
                                      _________
    Telephone Number                  MS Bar Number

      karen.schneller@gmail.com
    _________________________
    Email Address




                                                                                             Page 1 of 1
